                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

BEN BOSWORTH,                                 :

       Plaintiff,                             :

                                              :      Case No. 3:18-CV-322
       vs                                            District Judge Thomas M. Rose
                                              :

DAYTON HEIDELBERG                             :
DISTRIBUTING CO.,
                                              :
       Defendant.



                    ORDER OF DISMISSAL: TERMINATION ENTRY

         The Court having been advised that on September 5, 2019, the above matter has been
settled, IT IS ORDERED that this action is hereby DISMISSED, without prejudice, provided
that any of the parties may, upon good cause shown within sixty (60) days, reopen the action if
settlement is not consummated.
         Parties may submit a substitute Judgment Entry once settlement is consummated within
the sixty (60) day period. Parties intending to preserve this Court’s jurisdiction to enforce the
settlement should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673
(1994), and incorporate appropriate language in any substituted judgment entry. The Court will
retain jurisdiction to enforce the terms of the settlement between the parties, if necessary.


       IT IS SO ORDERED.


                                             s/Thomas M. Rose
Date: September 13, 2019
                                             Thomas M. Rose, Judge
                                             United States District Court
